Appeal from that part of a decree of the New York County Surrogate’s Court, entered October 18, 1960 which dismissed appellant’s claim in the sum of $24,000 for services rendered to the estate.
Memorandum by the Court. Decree entered October 18, 1960; disallowing and dismissing respondent-appellant’s claim in the sum of $24,000 and dismissing her filed objections to the intermediate account of the executors, affirmed, with costs to all parties submitting briefs payable out of the estate. Appellant contends she caused the widow to withdraw her election under section 18 of the Decedent Estate Law; that the withdrawal was a benefit to the estate; and that she rendered services compensable out of the estate. There is no direct proof that appellant caused the widow to withdraw her election. The sequence of events on which appellant relies fails to establish by inference or otherwise that appellant caused the widow to withdraw her lawful right of election. The alleged undervaluation of the cattle, at decedent’s Maryland farm was rectified after the dispersal sale oil June 5> 1954 and the sale prices were set forth in the Federal estate tax returns filed Deember 6, 1954, prior to the widow’s withdrawal of her notice of election on June 10, 1965. Further, there is no proof that the widow’s withdrawal of her election was a benefit to the estate; or that appellant has rendered services compensable out of the general estate. Even if it be assumed arguendo that the withdrawal of the election was causally related to appellant’s efforts, her right to reimbursement and compensation is not established. The widow was entitled to her elective share and to dispose of it as she saw fit. The general estate was not increased as a result of appellant’s efforts. The estate fund available for distribution before taxes remained exactly the same. The widow’s failure to exercise her statutory right of election increased the estate taxes by about $300,000 and made available an additional $240,000 for distribution to the appellant and persons other than the widow, who otherwise would have been entitled to her elective share with the tax advantage of her marital deduction. Involved is a private controversy among the beneficiaries as to the quantum of their respective shares. The fact that appellant and beneficiaries other than the decedent’s widow may have gained by the efforts of the appellant does not constitute a basis for reimbursement from the general estate. (Matter of Winburn, 160 Misc. 49; Matter of Ziegler, 170 Misc. 748.) Appellant’s reliance on Matter of Smith (167 Misc. 95) is misplaced for there it clearly appeared the efforts of the objector and his counsel brought into the estate *610the sum of $40,000, whereas in the instant case appellant’s efforts did not in the slightest increase or advantage the general estate. In the absence of an agreement we find no basis, statutory or otherwise, for the claim here involved, and it is not within the power of the Surrogate to grant allowances or to compensate except as provided by statute. (Matter of Winburn, supra.) We are not here concerned with the right of reimbursement of an executor or trustee which includes legal services reasonably required to sustain the status of the fiduciary. (Cf. Jessup v. Smith, 223 N. Y. 203; Matter of Pelgram, 146 Misc. 750, revd. 239 App. Div. 18.) Furthermore, in no aspect of section 231-a of the Surrogate’s Court Act are services other than professional legal services compensable. Appellant’s alleged services do not fall within the category of legal services.